In a negligence action to recover damages for personal injuries, the defendant Trans American Freight Lines appeals from so much of an order of the Supreme Court, Westchester County, dated September 27, 1963, as conditionally granted its motion to dismiss the complaint for plaintiff’s failure to diligently prosecute the action. In effect, the condition was that if the plaintiff shall file a note of issue for the November 1963 Term, then the motion is denied. Order modified by striking out the condition stated and by substituting therefor a provision granting unconditionally the said defendant’s motion to dismiss the complaint. As so modified, order, insofar as appealed from, affirmed, without costs. In our opinion, under the circumstances here, the conditional granting of the motion was an improvident exercise of discretion. The plaintiff failed to show a reasonable excuse for the delay in prosecuting the action (Costanzo v. Schwedler, 14 A D 2d 814; Fast v. Meenan Oil Co., 1 A D 2d 889). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.